Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 03/04/2021.  As directed by the amendment: claims 18, 21 and 22 have been withdrawn and claims 35-38 have been added.  Thus, claims 1-6, 9-17 and 35-38 are presently pending in this application.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Current claim 1 is replaced by the following claim:
A resorbable scaffold for partial meniscus regeneration comprising:
a polymer filament network comprising a first plurality of layers comprising circumferentially-oriented filaments alternating with 
a number of the circumferentially-oriented filaments sequentially decreases in at least some of the first plurality of layers from the first layer to the second layer, and
a length of the radially-oriented filaments sequentially decreases in at least some of the second plurality of layers from the first layer to the second layer; and 
a matrix embedded in the polymer filament network.
Current claim 2 is replaced by the following claim:

alternating with form a repeating pattern such that cutting of the resorbable scaffold into a desired geometrical shape or size does not alter one or more mechanical properties of the resorbable scaffold.
Current claim 15 is replaced by the following claim:
The resorbable scaffold of claim 1, wherein a distance between each of the circumferentially-oriented filaments of the polymer filament network is inversely proportional to an aggregate compressive modulus of the resorbable scaffold.
Current claim 16 is replaced by the following claim:
The resorbable scaffold of claim 1, wherein 
Withdrawn claims 18, 21 and 22 and newly added claim 35 are now canceled. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gunjan Agarwal on 04/19/2021.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774